UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

AARON LAMPHIER-DEUEL,

                           Plaintiff,

                   v.                                                          DECISION AND ORDER
                                                                                   18-CV-6161S
COMMISSIONER OF SOCIAL SECURITY,

                Defendant.
______________________________________



          1.       Plaintiff Aaron Lamphier-Deuel brings this action pursuant to the Social

Security Act (“the Act”), seeking review of the final decision of the Commissioner of Social

Security that denied his applications for disability insurance benefits and supplemental

security income under Titles II & XVI of the Act. (Docket No. 1). This Court has jurisdiction

over this action under 42 U.S.C. § 405(g).

          2.       Plaintiff filed his applications with the Social Security on May 29, 2014. (R. 1

at 12, 217). Plaintiff alleged disability beginning on June 22, 2012, due to “anxiety, PTSD,

seasonal adjustment disorder, panic attacks, dizziness, legs/hands shake, heart

races/sweats, blackouts, allergies, and stomach pains.”                        (R. at 221).   Plaintiff’s

applications were denied (R. at 101-112), and Plaintiff thereafter requested a hearing

before an administrative law judge (“ALJ”) (R. at 113).

          3.       On October 20, 2016, ALJ Michael W. Devlin held a hearing at which

Plaintiff—represented by counsel—and Vocational Expert Andrew Pasternak appeared

and testified. (R. at 33-66). At the time of the hearing, Plaintiff was 27 years old (R. at


1   Citations to the underlying administrative record are designated as “R.”
38, 217), with a General Equivalency Degree (“GED”) and an education certificate in

building trades (R. at 38-39, 222). Plaintiff had no past relevant work experience. (R. at

63).

       4.     The ALJ considered the case de novo and, on February 9, 2017, issued a

written decision denying Plaintiff’s applications for benefits. (R. at 13-27). On December

27, 2017, the Appeals Council denied Plaintiff’s request to review the ALJ’s decision. (R.

at 6-11). Plaintiff filed the current action, challenging the Commissioner’s final decision,2

on February 23, 2018. (Docket No. 1).

       5.     Both parties moved for judgment on the pleadings under Rule 12(c) of the

Federal Rules of Civil Procedure. (Docket Nos. 13, 15). Plaintiff filed a response on

February 15, 2019 (Docket No. 16), at which time this Court took the matter under

advisement without oral argument. For the reasons that follow, Plaintiff’s motion is denied

and Defendant’s motion is granted.

       6.     A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y

of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s

determination will be reversed only if it is not supported by substantial evidence or there

has been a legal error. See Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979). Substantial evidence is that which amounts to

“more than a mere scintilla,” and it has been defined as “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28 L. Ed. 2d 842, 852 (1971). Where


2The ALJ’s February 9, 2017 decision became the Commissioner’s final decision when the Appeals
Council denied Plaintiff’s request for review.

                                              2
evidence is deemed susceptible to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60,

62 (2d Cir. 1982).

      7.     “To determine on appeal whether an ALJ’s findings are supported by

substantial evidence, a reviewing court considers the whole record, examining the

evidence from both sides, because an analysis of the substantiality of the evidence must

also include that which detracts from its weight.” Williams ex rel. Williams v. Bowen, 859

F.2d 255, 258 (2d Cir. 1988). If supported by substantial evidence, the Commissioner’s

finding must be sustained “even where substantial evidence may support the plaintiff's

position and despite that the court’s independent analysis of the evidence may differ from

the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In

other words, this Court must afford the Commissioner’s determination considerable

deference and will not substitute “its own judgment for that of the [Commissioner], even

if it might justifiably have reached a different result upon a de novo review.” Valente v.

Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

      8.     The Commissioner has established a five-step sequential evaluation

process to determine whether an individual is disabled under the Act. See 20 C.F.R. §§

404.1520, 416.920. The Supreme Court of the United States recognized the validity of

this analysis in Bowen v. Yuckert, and it remains the proper approach for analyzing

whether a claimant is disabled. 482 U.S. 137, 140-142, 107 S. Ct. 2287, 2291, 96 L. Ed.

2d 119, 126-127 (1987).

      9.     The five-step process is as follows:

             First, the [Commissioner] considers whether the claimant is
             currently engaged in substantial gainful activity. If he is not,

                                            3
              the [Commissioner] next considers whether the claimant has
              a “severe impairment” which significantly limits his physical or
              mental ability to do basic work activities. If the claimant
              suffers such an impairment, the third inquiry is whether, based
              solely on medical evidence, the claimant has an impairment
              which is listed in Appendix 1 of the regulations. If the claimant
              has such an impairment, the [Commissioner] will consider him
              disabled without considering vocational factors such as age,
              education, and work experience; the [Commissioner]
              presumes that a claimant who is afflicted with a “listed”
              impairment is unable to perform substantial gainful activity.
              Assuming the claimant does not have a listed impairment, the
              fourth inquiry is whether, despite the claimant's severe
              impairment, he has the residual functional capacity to perform
              his past work. Finally, if the claimant is unable to perform his
              past work, the [Commissioner] then determines whether there
              is other work which the claimant could perform.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per curiam) (quotations in original);

see also 20 C.F.R. § 404.1520; Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999).

       10.    Although the claimant has the burden of proof on the first four steps, the

Commissioner has the burden of proof on the fifth and final step. See Bowen, 482 U.S.

at 146 n.5; Ferraris v. Heckler, 728 F.2d 582, 584 (2d Cir. 1984). The final step is divided

into two parts. First, the Commissioner must assess the claimant's job qualifications by

considering her physical ability, age, education, and work experience. Second, the

Commissioner must determine whether jobs exist in the national economy that a person

having the claimant's qualifications could perform. See 42 U.S.C. § 423(d)(2)(A); 20

C.F.R. § 404.1520(f); Heckler v. Campbell, 461 U.S. 458, 460, 103 S. Ct. 1952, 1954, 76

L. Ed. 2d 66, 70 (1983).

       11.    The ALJ analyzed Plaintiff’s claim for benefits under the process set forth

above. At step one, the ALJ found that Plaintiff has not engaged in substantial gainful

activity since May 29, 2014. (R. at 14). At step two, the ALJ found that Plaintiff has the



                                             4
following severe impairments: left shoulder impairment; asthma; dysthymic disorder;

major depressive disorder; panic disorder; anxiety disorder; and post-traumatic stress

disorder (“PTSD”). Id. At step three, the ALJ found that Plaintiff does not have an

impairment or combination of impairments that meets or medically equals any

impairment(s) listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 15).

       12.       Next, the ALJ found that Plaintiff retained the residual functional capacity

(“RFC”) to perform a full range of work at all exertion levels but with the following

nonexertional limitations:

                 [Plaintiff] can frequently reach with his non-dominant left arm;
                 he must avoid concentrated exposure to fumes, odors, dusts,
                 gases, and poor ventilation; he can understand, remember,
                 and carry out simple instructions and tasks, he can only
                 occasionally interact with coworkers and supervisors and
                 have little to no contact with the general public; he is only able
                 to work in low-stress environments, defined as having no
                 supervisory duties, no independent decision-making required,
                 no strict production quotas, and minimal changes in work
                 routines and processes; and he can consistently maintain
                 concentration and focus only up to two hours at a time.

(R. at 16-17).

       13.       At step four, the ALJ found that Plaintiff had no past relevant work

experience. (R. at 20). At step five, the ALJ found that “[c]onsidering [Plaintiff’s] age,

education, work experience, and residual functional capacity, there are jobs that exist in

significant numbers in the national economy that the claimant can perform.”               Id.

Accordingly, the ALJ found that Plaintiff is not disabled. (R. at 22).

       14.       Plaintiff argues that the ALJ’s RFC determination is not supported by

substantial evidence because (1) the ALJ failed to properly consider Plaintiff’s panic




                                                 5
attacks; and (2) the ALJ failed to properly evaluate the medical opinion evidence of record.

(Docket No. 13 at 9-15). For the reasons that follow, these arguments are unavailing.

       15.    Plaintiff first argues that the ALJ failed to properly evaluate Plaintiff’s panic

attacks in determining his RFC. (Docket No. 13 at 9).

       16.    A claimant's RFC reflects "what an individual can still do despite his or her

limitations." Desmond v. Astrue, 2012 U.S. Dist. LEXIS 179805, *14, 2012 WL 6648625,

*5 (N.D.N.Y. Dec. 20, 2012) (quoting Melville v. Apfel, 198 F.3d 45, 52 (2d Cir. 1999)).

To determine a claimant's RFC, "the ALJ considers a claimant's physical abilities, mental

abilities, symptomatology, including pain and other limitations that could interfere with

work activities on a regular and continuing basis." Id. (citing 20 C.F.R. § 404.1545(a)).

       17.    An ALJ is “entitled to weigh all of the evidence available to make an RFC

determination that [is] consistent with the record as a whole.” Matta v. Astrue, 508 Fed.

App’x 53, 56 (2d Cir. 2013) (summary order). In doing so, “[t]he [ALJ] is entitled to rely

not only on what the record says, but also on what it does not say.” Dumas v. Schweiker,

712 F.2d 1545, 1553 (2d Cir. 1983).

       18.    Here, Plaintiff contends both that the ALJ “did not account for Plaintiff’s

panic attacks” (Docket No. 13 at 12) and that the ALJ “accounted for Plaintiff’s panic

attacks with essentially a limited range of simple work.” (Docket No. 13 at 9). Neither of

these statements is accurate.

       19.    Here, the ALJ found Plaintiff’s panic disorder to be a severe impairment.

(R. at 14) and noted that Plaintiff “has significant panic attacks that impact his social

functioning.” (R. at 16).




                                              6
       20.    Although the record shows that “medication has had some benefit to him,”

the ALJ found that Plaintiff “has continued experiencing panic attacks despite treatment,

and these have certainly eroded his functioning.” (R. at 20). Specifically, the ALJ

determined that “[Plaintiff’s] panic attacks, coupled with his other mental symptoms,

including anxious and depressed mood, would limit his ability to understand, remember,

and carry out instructions, deal with others, and manage stress, as well as his ability to

maintain concentration and focus.” Id.

       21.    Accordingly, the ALJ found Plaintiff to have a reduced RFC, with limitations

in the areas of social interaction and stress management as follows:

              [Plaintiff] can only occasionally interact with coworkers and
              supervisors and have little to no contact with the general
              public; he is only able to work in low-stress environments,
              defined as having no supervisory duties, no independent
              decision-making required, no strict production quotas, and
              minimal changes in work routines and processes; and he can
              consistently maintain concentration and focus only up to two
              hours at a time.

(R. at 16).

       22.    Plaintiff’s dismissal of the ALJ’s findings as “essentially a range of simple

work” ignores the ALJ’s careful consideration of Plaintiff’s limitations and significantly

reduced RFC. Moreover, Plaintiff fails to point to evidence in the record that demonstrates

that a more restrictive RFC is appropriate. See 20 C.F.R. § 404.1545(a)(3) (the claimant

is responsible for providing the evidence used in the residual functional capacity

determination); see also Dumas, 712 F.2d at 1553.

       23.    Instead, Plaintiff asserts that “panic attacks […] are episodic in nature and

would preclude Plaintiff’s ability to perform any work at random times that Plaintiff is

unable to anticipate,” and that “[t]he logical functional effect of Plaintiff’s panic attacks

                                             7
would the need [sic] for unscheduled breaks, or difficulty maintaining a consistent

schedule.” (Docket No. 13 at 9, 11).

       24.    Plaintiff further maintains that “[w]here a claimant’s impairments cause

episodic symptoms, the ALJ must adequately account for that in the RFC.” Id. at 11,

citing Merritt v. Comm’r of Soc. Sec. 2016 U.S. Dist. LEXIS 148356, at *23, 2016 WL

6246436 (W.D.N.Y. Oct. 26, 2016).

       25.    However, Merritt did not involve “episodic symptoms” or how an ALJ should

assess them. Rather, the portion of the Merritt holding that Plaintiff relies on is concerned

with the ALJ’s erroneous step two determination that a claimant’s headaches were not a

severe impairment. Merritt at *23. The Merritt court found this determination to be

“contradicted by the full record,” and held that “[t]his error requires reversal and remand

for reconsideration.” Id. at *16.

       26.    Here, the ALJ properly found Plaintiff’s panic disorder to be a severe

impairment at step two.      (R. at 14-15).    Therefore, Plaintiff’s reliance on Merritt is

misplaced. Moreover, it is clear that the ALJ did account for Plaintiff’s panic attacks and

incorporated multiple, detailed limitations in the RFC due to these episodes. (R. at 20).

       27.    Because Plaintiff has not demonstrated that a more restrictive RFC is

warranted, this Court finds Plaintiff’s first argument to be without merit.

       28.    Plaintiff next argues that the ALJ failed to properly evaluate the opinion of

consultative examiner Dr. Harbinder Toor. (Docket No. 13 at 13). Specifically, Plaintiff

contends that the ALJ erred in affording Dr. Toor’s opinion significant weight but omitting

limitations on pushing, pulling and lifting in the RFC. Id. This argument is also unavailing.




                                              8
       29.     Dr. Toor examined Plaintiff on August 18, 2014. (R. at 364-67). Plaintiff

complained of pain in his left shoulder, anxiety, depression, PTSD, and seasonal

adjustment disorder. (R. at 364). Plaintiff’s reported daily activities included cooking,

cleaning, laundry, and shopping, and he also fished as a hobby. (R. at 365).

       30.     Dr. Toor noted that Plaintiff “had slight difficulty changing for the exam

because of pain in the left shoulder” and had less than full range of motion of the left

shoulder. (R. at 365-66). Dr. Toor opined that “[Plaintiff] has mild to moderate limitation

pushing, pulling, lifting, and reaching with left shoulder pain [and] [h]e should avoid

irritants or other factors which can precipitate asthma.” (R. at 367).

       31.     The ALJ found that “Dr. Toor’s findings largely match those found elsewhere

in the record showing mostly modest restrictions in physical functioning” and gave the

opinion “significant weight.” (R. at 18). The ALJ found that the record supported Dr.

Toor’s recommendation that Plaintiff avoid irritants, noting that “[g]iven [Plaintiff’s] asthma,

he would need to avoid concentrated exposures to environmental irritants.” (R. at 20).

       32.     However, the ALJ also noted that Dr. Toor “examin[ed] [Plaintiff] only once”

(R. at 18) and that “[t]here is little in the record to indicate that [Plaintiff] has any problem

with exertional abilities” (R. at 20).

       33.     The ALJ found that “[Plaintiff’s] left shoulder impairment has not impeded

his ability to lift or carry, and he has even been demonstrated as having full ranges of

motion and full strength.” (R. at 20). “At most,” the ALJ observed, Plaintiff’s left shoulder

impairment “limits him to only frequent reaching with that non-dominant extremity.” Id.

       34.     A review of the record supports this assessment. Plaintiff demonstrated a

“[f]ull range of motion of the left shoulder with 5/5 hand grip” on December 13, 2013, (R.



                                               9
at 319) and November 4, 2014, (R. at 496). On March 4, 2015 (R. at 503), and again on

June 9, 2015 (R. at 509), Plaintiff had symmetrical, 5/5 motor strength throughout with no

obvious weaknesses.       On October 5, 2016, Plaintiff reported no musculoskeletal

symptoms and his strength was normal in all extremities. (R. at 630-31).

       35.    Plaintiff’s reported daily activities also tend to belie the need for additional

exertional limitations. On July 17, 2014, Plaintiff completed an adult function report

detailing how his impairments and symptoms limit his activities. (R. at 230-40).

       36.    Plaintiff indicated that he needs no assistance with personal care or

cleaning, he cooks daily, and is able to drive, shop, and manage money. (R. at 231-34).

Plaintiff enjoys fishing and hiking, which he does daily, although he does “less hiking” now

but can still walk a mile before having to stop and rest. (R. at 234).

       37.    Asked to explain how his conditions limit his abilities with respect to lifting,

standing, walking, sitting, climbing stairs, kneeling, squatting, reaching, and using hands,

Plaintiff gave no answer. (R. at 235-36).

       38.    In the section of the form that asks about pain, Plaintiff wrote only about his

anxiety. (R. at 238). In response to a question about where he feels pain, Plaintiff

responded, “no pain anxiety.” Id. In the same section, Plaintiff indicated that his activities

include walking, fishing, chores, and driving. (R. at 240). Asked to describe how these

activities have been affected by pain, Plaintiff gave no answer. Id.

       39.    Where, as here, “the medical evidence shows relatively minor physical

impairment, ‘an ALJ permissibly can render a common sense judgment about functional

capacity even without a physician's assessment.’” Wilson v. Colvin, 2015 U.S. Dist.

LEXIS 27804, 2015 WL 1003933, at *21 (W.D.N.Y. Mar. 6, 2015) (quoting House v.



                                             10
Astrue, 2013 U.S. Dist. LEXIS 13695, 2013 WL 422058 at *4 (N.D.N.Y. Feb. 1, 2013)

(internal quotation omitted in original; further citations omitted)).

       40.      For the foregoing reasons, this Court finds that the ALJ’s RFC determination

is supported by the record and that Plaintiff has failed to demonstrate that any more

restrictive limitations are warranted by the medical evidence. Because this Court finds

that the ALJ’s decision is supported by substantial evidence, remand is not warranted.



       IT HEREBY IS ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings

(Docket No. 13) is DENIED.

       FURTHER, that Defendant’s Motion for Judgment on the Pleadings (Docket No.

15) is GRANTED.

       FURTHER, that the Clerk of Court is directed to CLOSE this case.

       SO ORDERED.



       Dated:         October 1, 2019
                      Buffalo, New York


                                                          s/William M. Skretny
                                                       WILLIAM M. SKRETNY
                                                      United States District Judge




                                              11
